Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered on or about December 8, 1999, which denied petitioner’s application pursuant to CPLR article 78 challenging respondent Departmental Disciplinary Committee’s determination not to institute proceedings against petitioner’s former counsel, and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner, who is not the licensee, does not have standing since there is no direct and harmful effect on him (see, Matter of Altamore v Barrios-Paoli, 90 NY2d 378, 384; Mantell v New York State Commn. on Judicial Conduct, 277 AD2d 96). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.